DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 6-9, 11-12 and 14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art found by the examiner is Lai, US 2016/0056077. Lai discloses:
forming at least one feature (300) on a top surface of a substrate; 
forming a non-nitride based metallic tungsten layer (“tungsten-containing barrier films”, [0046]) on the top surface and on the at least on feature;
Note that Lai lists “tungsten nitride” and “tungsten-containing barrier films” as separate alternative barrier materials, it is clear that the tungsten-containing barrier films are not meant to include tungsten nitride.
forming a cobalt film (106) on a top surface of the non-nitride based metallic tungsten layer; 
and annealing the substrate (step 236, [0081]).
Lai differs from the present invention in that Lai does not disclose the use of the claimed precursor gases in a plasma deposition to form the metallic tungsten layer as an underlying layer for a cobalt deposition. The examiner did not find a reason this would have been obvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER BRADFORD whose telephone number is (571)270-1596.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571)272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic 






/PETER BRADFORD/Primary Examiner, Art Unit 2897